 In the Matter of VIRGINIA ELECTRIC&POWER COMPANYandTRANSPORTWORKERS UNION OF AMERICA&POWER COMPANYandAMALGAMATED ASSOCIATION OF -STREET,ELECTRICAL RAILWAY ,ANDMOTOR COACH EMPLOYEES OF AMERICA,AN UNINCORPORATED ASSO-CIATION11n the MatterOfVIRGINIAELECTRIC&POWER COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCasesNos. C-914, C-915,and C-916, respectivelyORDER VACATINGAND SETTINGASIDE DECISION ANDORDER,AND DIRECTINGISSUANCE OF, PROPOSEDFINDINGSOF FACT,PROPOSED CONCLUSIONS OFLAW, AND PROPOSED ORDERApril 3,194The Board,on February 27, 1940, having issued a Decision andOrder1in the above-entitledmatter; and,thereafter,petitions toreview and set aside the said Order having been filed in the UnitedStates Circuit Court of Appeals for the Fourth Circuit by Inde-pendent Organization of Employees of Virginia Electric & PowerCompany and respondent;the Board having answered and requestedenforcement of its said Order; the matter having been presented tothe said Circuit Court on briefs and oral argument;and, thereafter,on November 12, 1940, the said Circuit Court having entered its De-cision and Decree vacatingand settingaside the aforesaid Orderof the Board and denying the Board's request for enforcement thereof;the said cause having been taken to the Supreme Court of the UnitedStates by virtue of a writ of certiorari;and the mandate of the saidSupreme Court reversing the decree of the said Circuit Court enteredas aforesaid on November 12, 1940, andremandingthe cause to thesaid Circuit Court with directions to remand to the National LaborRelations Board for a redetermination of the issues in the casein the light of the opinion entered by the said Supreme Court onDecember 22, 1941,having been filed in the said Circuit Court on120 N. L.R.B 91140 N. L.R. B., No. 52297 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 28, 1942; and the said Circuit Court having entered itsOrder on March 9, 1942, remanding the cause to the National LaborRelationsBoard for a redetermination of the issues in the case in thelight of the said opinion of the said Supreme Court of the UnitedStates; and the Board having duly considered the matterand beingadvised in the premises,-IT Is HEREBY ORDERDthat the aforesaid Decision and Order ofthe National Labor Relations Board issued February 27, 1940, be,and it hereby is, vacated and set aside; andIT IS FURTHER ORDERED,pursuant to Article II, Section 37 (c) ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, that Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order shall' be issued; andIT Is FURTHER ORDERED,pursuant to Article II, Section 37, of thesaid Rules and Regulations, that the parties herein shall have theright; within thirty (30) days from the date of the said ProposedFindings- of Fact, Proposed Conclusions of Law, and ProposedOrder, to file exceptions and a brief in- support thereof, and thatthe said parties shall have the right, within twenty (20) days fromthe date of the said Proposed Findings of Fact, Proposed Conclu-sionsof Law, and Proposed Order, to requestoral argument beforethe Board.4